Mr. Justice Carter, dissenting: I do not agree with the construction given to the Public Utilities statute by the foregoing opinion. As I construe this statute, the legislature intended that the persons appealing froffi the decision of the Public Utilities Commission to the courts should pay the fees- as provided in section 7 of said act. I do not think that the legislature intended that the clerks employed by the Public Utilities Commission and paid out of public funds should be required to perform the labor of making up the record to be taken to the courts without the fees being paid first by those asking for the record. The Public Utilities statute can be fairly construed to hold that it was the legislative intention to require those who desire documents to be certified for the purpose of making a, record' to be taken to the courts for review, to pay for the preparation and certification of said documents, as required by said section 7.